Citation Nr: 0415850	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-24 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for low back 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for direct service connection for bilateral 
knee disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim for direct service connection for right 
shoulder disability.

5.  Entitlement to service connection on a secondary basis 
for bilateral knee disability.

6.  Entitlement to service connection on a secondary basis 
for right shoulder disability.

7.  Entitlement to service connection, to include on a 
secondary basis, for left shoulder disability.

8.  Entitlement to service connection for depression.

9.  Entitlement to service connection, to include on a 
secondary basis, for a sleep disorder.

10.  Entitlement to service connection, to include on a 
secondary basis, for hypertension.

11.  Entitlement to service connection for left eye 
disability.

12.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from January 1977 to 
December 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

An unappealed July 2001 rating decision denied entitlement to 
service connection on a direct basis for right shoulder 
disability and for bilateral knee disability.  The Board 
notes in passing that while the July 2001 rating decision 
mistakenly listed the right shoulder issue as service 
connection for bilateral hearing loss, the rating decision in 
fact denied service connection for the right shoulder 
disability (and not hearing loss).  Service connection for 
right shoulder, right knee or left knee disabilities on a 
secondary basis has not been denied in any final VA decision.  
Consequently, although the RO developed the right shoulder 
and bilateral knee issues without regard to the finality of 
the July 2001 rating decision, the Board has re-characterized 
the issues on appeal to reflect that new and material 
evidence is first required to reopen the claims for service 
connection on a direct basis for right shoulder disability 
and for bilateral knee disability.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
bilateral hearing loss is decided herein.  The remainder of 
the issues listed on the title page of this action, as well 
as the issue of entitlement to service connection on a de 
novo basis for bilateral hearing loss, are addressed in the 
remand at the end of this action. 


FINDINGS OF FACT

1.  An unappealed November 1990 rating decision denied 
entitlement to service connection for bilateral hearing loss; 
a subsequent July 1991 rating decision continued the denial 
of service connection for bilateral hearing loss.

2.  The evidence added to the record since the July 1991 
rating decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim.




CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim for service connection for bilateral hearing 
loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. 
§ 5103A(f).

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  With respect to claims 
to reopen based on the submission of new and material 
evidence, the revisions provide for a limited duty on the 
part of VA to assist the veteran in obtaining evidence in 
support of his claim for those claims filed on or after 
August 29, 2001; the veteran's claim was filed in May 2003.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service incurrence of an organic disease of the 
nervous system during peacetime service after December 31, 
1946, may be presumed if manifested to a compensable degree 
within one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

The Board notes that effective August 29, 2001, 38 C.F.R. 
§ 3.156(a) (relating to the definition of "new and material 
evidence") was amended.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  As the veteran's claim to reopen the issue of service 
connection for bilateral hearing loss was filed in May 2003, 
only the amended version of 38 C.F.R. § 3.156(a) is 
applicable to the instant claim.

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
See also Struck v. Brown, 9 Vet. App. 145, 151 (1996); 
Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 
5 Vet. App. 95, 98 (1993).  "Material" evidence is evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection for bilateral hearing loss was denied in a 
November 1990 rating decision; the veteran was notified of 
the decision and of his appellate rights with respect 
thereto.  He disagreed with the determination in December 
1990 and was issued a statement of the case in February 1991, 
but did not perfect his appeal.  In July 1991 the veteran 
submitted additional service medical records; the RO 
reconsidered his claim but continued the denial of service 
connection for bilateral hearing loss.  See generally 
38 C.F.R. § 3.156(b) (1991).  The Board notes that while a 
July 2001 rating decision purported to deny service 
connection for bilateral hearing loss, the rating decision 
actually denied service connection for a right shoulder 
disability and did not address bilateral hearing loss.  
Consequently, service connection for bilateral hearing loss 
may now be considered on the merits only if new and material 
evidence has been received since the time of the July 1991 
adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2003); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The evidence on file at the time of the July 1991 rating 
decision included service medical records which contain an 
incomplete examination report of what appears to be the 
veteran's January 1977 service entrance examination, showing 
that on audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
5
X
45
LEFT
10
5
15
X
45

No diagnosis of hearing loss was made, and the veteran was 
assigned a "PULHES" profile of "1" in each category.

Service treatment notes for April to May 1977 document the 
veteran's complaints of decreased hearing occurring over the 
prior several weeks.  Examination of the veteran revealed the 
presence of bilateral noise-induced hearing loss, conductive 
hearing loss in the right ear, and otitis media.  Hearing in 
the left ear was normal from 250 to 3000 Hertz, but mild 
sensorineural hearing loss was present at 4000 Hertz.  
Hearing in the right ear was normal at 250 Hertz, but 
conductive hearing loss was present at the 500 to 4000 Hertz 
ranges; speech discrimination was 92 percent in the right 
ear.  The records show that the veteran was placed on a 
permanent H-2 "PULHES" profile in May 1977.  A December 
1978 treatment note documents the presence of otitis media 
and a perforated tympanic membrane in the right ear.  
Audiologic evaluation revealed the presence of mild high-
frequency sensorineural hearing loss in the left ear, and 
moderate mixed hearing loss in the right ear, with normal 
speech discrimination ability bilaterally.

The report of an annual audiologic examination conducted in 
April 1986 shows that pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
30
60
LEFT
35
30
20
40
55

On an audiologic examination in September 1988, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
15
35
60
LEFT
20
30
25
45
55

The report of the veteran's November 1989 discharge 
examination shows that pure tone thresholds on audiologic 
evaluation, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
40
55
LEFT
20
20
15
45
50


The evidence previously of record at the time of the July 
1991 rating decision also included the report of a March 1990 
VA audiologic examination of the veteran, at which time pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
30
60
LEFT
10
20
20
40
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
The examiner diagnosed hearing loss by history only, also 
concluding that it was secondary to eustachian tube blockage.

The evidence of record at the time of the July 1991 rating 
decision lastly included the incomplete examination report of 
what appears to have been the veteran's July 1990 entrance 
examination for a period of service in the Army National 
Guard.  Audiologic evaluation at that time showed that pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
40
70
LEFT
10
10
20
50
55

 
Pertinent evidence added to the record since the July 1991 
rating decision includes, inter alia, additional service 
medical records received in December 2000.  While many of the 
service medical records are duplicates of those previously 
considered, the records also contain entries not previously 
considered.  The referenced entries include a March 1977 
examination report disclosing that the veteran exhibited 
auditory acuity of 15/20 bilaterally.  The records also 
contain the report of an October 1983 audiologic examination, 
at which time pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
20
50
LEFT
15
20
30
30
45


The Board finds that the non-duplicative portion of the newly 
submitted service medical records are new and material in 
that they tend to suggest, in combination with the service 
medical records previously considered, a pattern of gradually 
decreasing auditory acuity beginning shortly after the 
veteran's entrance into service, and continuing for a number 
of years in service.  The Board finds that the newly added 
service medical records bear directly and substantially upon 
the specific matter under consideration, are not cumulative 
or redundant, and are so significant that they must be 
considered in order to fairly decide the merits of the claim.  
The veteran's claim of entitlement to service connection for 
bilateral hearing loss is reopened.


ORDER

New and material evidence to reopen a claim of service 
connection for bilateral hearing loss has been presented; to 
this extent, the appeal is granted. 


REMAND

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.   

As discussed in the preceding section, new and material 
evidence has been submitted to reopen the claim for service 
connection for bilateral hearing loss.  The Board notes that 
the veteran has not been afforded a VA examination addressing 
whether his hearing loss is etiologically related to service.  
The Board is of the opinion that such an examination would be 
helpful in the adjudication of the instant claim.

When the veteran submitted his first claim for compensation 
in January 1990, he also submitted several service medical 
records in his possession.  As noted in the preceding 
section, additional service medical records were thereafter 
received in December 2000.  At that time the veteran also 
submitted evidence that he had served in the Army National 
Guard of South Carolina.  Specifically, a February 2000 
statement from that organization indicates that the veteran 
was being separated from that service pursuant to a December 
1999 recommendation of the State Medical Duty Review Board.  
The Board notes that the only service medical records on file 
pertaining to the period of the veteran's service in the 
National Guard is a November 1999 record, and possibly an 
incomplete report of a July 1990 entrance examination; the 
December 1999 recommendation referenced by the South Carolina 
National Guard is not of record.

Given that the veteran's records from his service in the Army 
National Guard of South Carolina are potentially relevant to 
the claims on appeal, the Board is of the opinion that 
efforts to obtain those records, including the December 1999 
recommendation of the State Medical Duty Review Board, are 
required.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claims.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran which have not been secured 
previously.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records. 

3.  The RO should request the veteran to 
provide information pertaining to the 
specific unit(s) to which he was assigned 
during his service in the Army National 
Guard.  Using any unit assignment 
information obtained, the RO should 
contact the National Personnel Records 
Center (NPRC) and request that NPRC 
provide verification of all dates of 
service for the veteran (including dates 
of active duty for training and inactive 
duty training), and also search its 
records for any additional service 
medical records for the veteran.

4.  The RO should also contact the Army 
National Guard of South Carolina directly 
and attempt to obtain any service medical 
and personnel records for the veteran 
maintained by that organization, to 
include the December 1999 recommendation 
of the State Medical Duty Review Board.

5.  After the above-requested development 
has been completed, the RO should afford 
the veteran VA ear, nose and throat (ENT) 
and audiologic examinations to determine 
the nature, extent and etiology of his 
bilateral hearing loss.  All indicated 
tests should be conducted, and the 
examiner(s) is(are) to set forth all 
findings in detail.  The examiner(s) 
should be asked to provide an opinion, 
with respect to each ear, as to whether 
it is at least as likely as not that any 
hearing loss was present in service and, 
if so, an opinion as to whether such 
hearing loss clearly and unmistakably 
existed prior to service.  With respect 
to any right or left ear hearing loss 
which the examiner concludes existed 
prior to service, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that such 
disability(ies) increased in severity 
during service and if so the examiner 
should provide an opinion as to whether 
any in-service increase was clearly and 
unmistakably due to natural progress.  
With respect to any currently present 
right or left ear hearing loss which the 
examiner believes developed subsequent to 
service, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that such disability(ies) 
is(are) etiologically related to the 
veteran's periods of military service.

The complete rationale for all opinions 
expressed should also be provided.  The 
claims folder, including a copy of this 
remand, must be made available to and 
reviewed by the examiner(s).  The 
examination report(s) is(are) to reflect 
that a review of the claims file was 
made.  

6.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issues on 
appeal.  In addressing the bilateral 
hearing loss claim, the RO should re-
adjudicate the issue of entitlement to 
service connection for bilateral hearing 
loss based on a de novo review of the 
record.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (2002) has expired, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



